                                          Case 3:19-cv-01438-WHA Document 16 Filed 06/03/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        INDEPENDENT LIVING RESOURCE
                                   6    CENTER SAN FRANCISCO, et al.,                 Case No. 19-cv-01438-SBA

                                   7                  Plaintiffs,
                                                                                      ORDER OF RECUSAL
                                   8           v.

                                   9    LYFT, INC.,
                                  10                  Defendants.

                                  11

                                  12          I HEREBY recuse myself in the above entitled matter and request that the case be
Northern District of California
 United States District Court




                                  13   reassigned pursuant to Section D.2 of the Assignment Plan of this Court. All pending
                                  14   dates are hereby vacated and are to be reset by the newly assigned Judge.
                                  15          IT IS SO ORDERED.
                                  16
                                       Dated: June 3, 2019                             __________________________________
                                  17
                                                                                             Saundra Brown Armstrong
                                  18                                                         United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
